On Application for Rehearing.
PROVOSTY, J.
The application of the plaintiffs for a rehearing is denied. On the application of defendants for a rehearing, the court is satisfied that it made an error *76in reducing the judgment in favor of Henry Zeller from $3,900 to $3,500, but this error may be corrected without granting a rehearing. The rehearing prayed for is therefore denied, but the judgment heretofore rendered is amended so as to increase the judgment in favor of the defendant Henry Zeller from $3,500 to $3,900.